          Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 1 of 29




Bruce J. Zabarauskas
Texas Bar No. 24095654
Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Telephone: 214-969-2511
e-mail: bruce.zabarauskas@tklaw.com

Attorneys for U.S. Bank, National Association
as Trustee for the Benefit of Registered Holders
of Morgan Stanley Bank of America Merrill Lynch
Trust 2013-C12, Commercial Mortgage Pass-Through
Certificates Series 2013 C-12

                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                §
 In re:                                         §
                                                § Case No. 20-34408
 KEIV HOSPITALITY, LLC., et al,                 § Chapter 11
                                                §
                            Debtors.            § Jointly Administered
                                                §

                             SECURED NOTEHOLDER’S MOTION FOR
                           RELIEF FROM THE AUTOMATIC STAY AS TO
                              DEBTOR KEIVANS HOSPITALITY, INC.

                              NOTICE PURSUANT TO LOCAL RULE 9013-1

  This is a motion for relief from the automatic stay. If it is granted, the movant may
  act outside of the bankruptcy process. If you do not want the stay lifted, immediately
  contact the moving party to settle. If you cannot settle, you must file a response and
  send a copy to the moving party at least 7 days before the hearing. If you cannot
  settle, you must attend the hearing. Evidence may be offered at the hearing and the
  court may rule.

  Represented parties should act through their attorney.

  There will be a hearing on this matter on February 23, 2021 at 9:30 a.m. in
  Courtroom 403, United States Bankruptcy Court, 515 Rusk, Houston, TX 77002.




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 1 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 2 of 29




         U.S. Bank, National Association as Trustee for the Benefit of Registered Holders of

Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12, Commercial Mortgage

Pass-Through Certificates Series 2013 C-12 (the “Secured Noteholder”), as and for its motion (the

“Motion”) for relief from the automatic stay, respectfully represents:

                                              Introduction

         1.        Keivans Hospitality, Inc. (the “Debtor”) operates a Hilton Garden Inn in Katy,

Texas, which like all properties in the hospitality industry, has been adversely impacted by the

effects of Covid-19.

         2.        While the Debtor portrays itself as an honest debtor whose financial woes were

caused solely by Covid, the Debtor made substantial pre-petition transfers of funds to affiliates in

violation of its loan agreement with the Secured Noteholder, including: (i) making loans to

affiliates at a time when the Debtor was in payment default under its loan agreement with

the Secured Noteholder; and (ii) allowing the Debtor’s funds to be used to construct a new

hotel for a non-debtor entity.

         3.        Not including a PPP loan, which either has been, or will be, forgiven in full under

the PPP Loan program, the Debtor has only three creditors: (i) the Secured Noteholder, which

holds a first priority lien on all of the Debtor’s assets; (ii) an SBA Loan which the Debtor took

out in violation of its loan agreement with the Secured Noteholder; and (iii) arears under its

executory, franchise agreement with Hilton, which the Debtors will need to cure in order to assume

and continue its operations.

         4.        From a financial perspective, while the Debtor’s monthly operating reports from

the Petition Date (as hereafter defined) through November 2020 purport to show a positive cash


SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 2 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 3 of 29




flow, the Debtor was not making any debt service, or real estate tax and insurance reserve payments

to the Secured Noteholder during such time. Moreover, the Debtor sustained a substantial loss in

December even without having to pay debt service and tax and insurance reserve payments. Thus,

the Debtor has been unable during bankruptcy to generate sufficient cash flow to pay debt service

and tax and insurance reserves, and its projections show a continuing negative cash flow.

         5.        Additionally, the Debtor lacks equity in its property, as established by an appraisal

performed by CBRE.

         6.        The Debtor has now filed a plan of reorganization which is unconfirmable because:

(i) the Debtor cannot obtain an impaired accepting class of claims to vote in favor of its plan; (ii)

the plan improperly seeks to require the Secured Noteholder to turnover reserves it is holding to

fund shortfalls under its plan; and (iii) the Plan is not feasible.

         7.        Accordingly. The Secured Noteholder seeks relief from the automatic stay under

Bankruptcy Code § 362(d)(1) and (2) to foreclose upon in its collateral.

                                              Background

         8.        On September 1, 2020 (the “Petition Date”), the Debtor filed its voluntary Chapter

11 bankruptcy petition with the Court. [Dkt. No. 1].

         9.        Since the Petition Date, the Debtor has been operating its business and managing

its property as a debtor-in-possession pursuant to §§1107 and 1108 of the Bankruptcy Code.

         10.       Pursuant to an order of the Court dated September 3, 2020, the Debtor’s bankruptcy

case is being jointly administered, for procedural purposes only, with the Chapter 11 case filed by

Keiv Hospitality, LLC. [Dkt. No. 21].

         11.       The Debtor is the ground lessee under a ground lease, (the “Ground Lease”) with

respect to the real property and improvements located at 2409 Texmati Drive, Katy, Texas (the


SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 3 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 4 of 29




“Real Property”). The ground lessor under the Ground Lease, and the owner of the Real Property

is Mousavi, LLC, which is an affiliate of the Debtor. Pursuant to an order of the Court dated

October 19, 2020, the Ground Lease was assumed by the Debtor under Bankruptcy Code § 365.1

[Dkt. No. 66].

         12.       The Debtor owns and operates a 101 room Hilton Garden Inn at the Real Property

pursuant to a franchise agreement (the “Franchise Agreement”) with Hilton Worldwide, Inc.

(“Hilton”).

                                             The Debtor’s Assets

         13.       The Debtor’s assets consist primarily of: (i) its leasehold interest in the Ground

Lease; (ii) personal property, consisting primarily of fixtures, furnishings and equipment at the

Real Property (collectively, the “FFE”); and (iii) cash.

         14.       According to an appraisal (the “Appraisal”), conducted by CBRE, the fair market

value of the Property is $7,300,000 and the fair market value of the FFE is $900,000. A copy of

the Appraisal is annexed hereto as Exhibit 3.

         15.       According to the most recent cash collateral order (the “Amended Agreed Cash

Collateral Order”), the Debtor is permitted to hold only $125,000 at the end of each month. All

cash in excess of $125,000 is to be paid to the Secured Noteholder as an adequate protection

payment. [Dkt No. 87 at p. 7].

                                The Claims Against The Debtor’s Estate

         16.       According to the Debtor’s schedules of assets and liabilities and claim register,

there are only four claims against the Debtor.2 These claims consist of:


1
         The rent under the Ground Lease is $1 per month. A copy of the Ground Lease is annexed hereto as
Exhibit 2.
2
         Harris County filed a real estate tax claim for 2020 real estate taxes. However, pursuant to the Amended
Agreed Cash Collateral Order, the Secured Noteholder paid these taxes from reserves. [Dkt. No. 95 at ¶ 4]. See
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 4 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 5 of 29




                   (i) the Secured Noteholder’s claim, which as set forth below is secured by
                   a senior lien on all of the Debtors’ assets ($8,919,307.66);

                   (ii) the United States Small Business Administration (the “SBA”) claim,
                   pursuant to a $150,000 SBA Loan, which is secured by a security interest
                   in the Debtors’ personal property which is junior to the Secured
                   Noteholder’s security interest [Dkt. No. 48 at p. 1];

                   (iii) a PPP loan (the “PPP Loan”) held by Allegiance Bank (“Allegiance”),
                   which is subject to 100% forgiveness pursuant to the terms of the PPP Loan
                   Program ($151,635.00) [Dkt. No. 41 at p. 1]3; and

                   (iv) a contingent and unliquidated claim held by Hilton in connection with
                   the Franchise Agreement. [Claim No. 3]. A copy of the Debtor’s claims
                   register is annexed hereto as Exhibit 5. A copy of the Debtor’s schedules of
                   liabilities is annexed hereto as Exhibit 6.

                                     The Secured Noteholder’s Claim

         17.       On or about July 30, 2013, Bank of America, N.A. (the “Original Lender”) made a

loan (the “Loan”) to the Debtor in the original principal amount of $9,500,000.00.

         18.       The Debtor’s monthly payment under the Loan is $83,396.06, consisting of

$64,867.34 in principal and interest, $14,815.92 in tax reserves and $3,712.82 in insurance

reserves. See Hilke Dec. at ¶ 11.

         19.       The Loan is evidenced by, among other things: (i) a promissory note dated July 30,

2013 (the “Note”), which was made and signed by the Debtor and delivered to the Original Lender

in the original principal amount of $9,500,000.00, and (ii) a loan agreement between the Debtor

as borrower and the Original Lender, as lender, dated July 30, 2013 (the “Loan Agreement”). A

copy of the Note is annexed as Exhibit B to the Proof of Claim (as hereafter defined). A copy of




also Declaration of Cody Hilke (the “Hilke Dec.”) in support of the Motion, at ¶ 27, fn 2. A copy of the Hilke Dec.
is annexed hereto as Exhibit 1.
3
         See 15 U.S.C. § 9005. See also Testimony of Ben Mousavi at Section 341 Meeting of Creditors (“341
Meeting Tr.”) at pp. 39-40. A copy of the 341 Meeting Tr. Is annexed hereto as Exhibit 4.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 5 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 6 of 29




the Loan Agreement is annexed as Exhibit C to the Proof of Claim. The Proof of Claim is annexed

hereto as Exhibit 7.

         20.       The Loan and the obligations of the Borrower thereunder are secured by, among

other things, a Leasehold Deed of Trust, Assignment of Leases and Rents and Security Agreement

(the “Leasehold Deed of Trust”), dated as of July 30, 2013, executed by the Borrower for the

benefit of the Original Lender, which granted liens on and security interests in inter alia, the

Debtor’s leasehold interest in the Real Property, the leases, rents and reserves from the Real

Property and all of the Borrowers’ personal property and general intangibles including without

limitation accounts (collectively, the “Personal Property”), and the proceeds thereof. A copy of

the Leasehold Deed of Trust is annexed as Exhibit D to the Proof of Claim.

         21.       The Leasehold Deed of Trust was recorded in the Harris County Clerk’s office (the

“Official Records”) on August 2, 2013 as Document No. 20130390465. Id.

         22.       The Secured Noteholder perfected its security interest in the Debtor’s Personal

Property pursuant to the UCC financing statements which are included in Exhibit G to the Proof

of Claim.

         23.       On or about October 16, 2013, the Original Lender assigned, among other things,

the Note and Leasehold Deed of Trust to the Secured Noteholder pursuant to among other things,

an allonge and Assignment of Leasehold Deed of Trust, Assignment of Leases and Rents and

Security Agreement (the “Assignment of Leasehold Deed of Trust”), which was recorded in the

Official Records on December 18, 2013 as Document Number 20130629670. A copy of the

Assignment of Leasehold Deed of Trust is annexed as Exhibit E to the Proof of Claim.




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 6 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 7 of 29




         24.       The Secured Noteholder is the current owner and holder of the Note and beneficiary

under the Leasehold Deed of Trust, and all other documents executed in connection with the Loan

(“Loan Documents”). (Hilke Dec. at ¶ 10.)

                           The Amount Of The Secured Noteholder’s Claim

         25.       On October 6, 2020, the Secured Noteholder filed its proof of claim (the “Proof of

Claim”) in the Debtor’s bankruptcy case. (Exhibit 7). The amount of the Secured Noteholder’s

claim as of the Petition Date was $8,919,307.66, which is broken down as follows:

                           Principal                            $7,467,148.46
                           Interest                             $ 207,597.10
                           Default Interest                     $ 127,771.20
                           Prepayment Premium                   $ 985,272.11
                           Late Fees                            $ 20,062.72
                           Special Servicing Fees               $    4,230.87
                           Liquidation Fees                     $ 87,001.83
                           Interest On Advances                 $    2,882.32
                           UCC Filing Fee                       $      110.13
                           Appraisal Fee                        $    5,000.00
                           Legal Fee                            $    7,830.92
                           Pay Off Processing Fee               $      400.00
                           Total                                $8,919,307.60

(Exhibit A to Proof of Claim). Annexed hereto as Exhibit 8 is a loan history which shows

payments and credits on the Loan through the Petition Date. (Hilke Dec. at ¶ 12.)

         26.       Subsequent to the Petition Date, the Debtor has incurred legal fees and servicing

fees of an additional $50,167.70 ($43,945.06 in legal fees and expenses and $6,222.64 in servicing

fees) through December 31, 2020, and is continuing to incur such fees and expenses.4 (Hilke Dec.

at ¶ 13.)

         27.       The Debtor has filed an objection to the amount of the Secured Noteholder’s claim.

[Dkt. No. 14 in Case No. 20-34409]. A hearing on this claim objection is scheduled for February


4
        The Secured Noteholder’s claim has also incurred post-petition interest at the default rate to the extent the
Court were to determine that the Secured Noteholder is oversecured.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 7 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 8 of 29




17, 2021.

                             The Reserves Under The Loan Agreement

         28.       The Loan Agreement between the Debtor and Secured Noteholder mandates the

posting of certain reserves by the Debtor with the Secured Noteholder. (Hilke Dec. at ¶ 14).

         29.       Section 9.2 of the Loan Agreement provides that the Debtor shall fund a

Replacement Reserve Account in the amount of $650,000. (Loan Agreement at § 9.2). The

purpose of the Replacement Reserve Account is to fund “capital repairs, replacements and

improvements including the replacement of FF&E necessary to keep the Property in good order

and repair and in a good marketable condition and in compliance with the Franchise Agreement

or prevent deterioration of the Property” during the course of the Loan. (Loan Agreement at §

9.2(a)). The Loan Agreement provides that funds not used for such purposes shall be disbursed to

the Debtor upon the earliest of the Loan being paid in full, or the release of the Secured

Noteholder’s lien on the Real Estate. (Loan Agreement at § 9.2(c); Hilke Dec. at ¶ 15).

         30.       Section 9.4 of the Loan Agreement provides for the Debtor’s payment of tax and

insurance reserves. (Loan Agreement at § 9.4; Hilke Dec at ¶ 16)

         31.       The Secured Noteholder is holding: (i) $653,454.42 in the Replacement Reserve

Account; (ii) $10 in the real estate taxes reserve (which is the amount after the payment of real

estate taxes in January 2021); and (iii) $0 in the insurance reserve (after payment of the Debtor’s

property insurance in January 2021). (Hilke Dec. at ¶ 17).




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 8 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 9 of 29




                                            The Guaranty

         32.       The Debtor’s obligations under the Loan are also secured by a guaranty of the

Debtor’s principal – Ben Mousavi (“Mousavi”). An action by the Secured Noteholder against

Mousavi to collect upon the Guaranty is currently pending before the United States District Court

for the Southern District of Texas. (Case No. 4-20-CV-03289) (Hilke Dec. at ¶ 18).

                          The Debtor’s Breaches Under The Loan And Its
                      Substantial Improper Pre-Petition Transfers To Affiliates

         33.       The Debtor breached its obligations under the Loan by failing to make its required

monthly payments to the Secured Noteholder pursuant to the terms of the Loan Agreement for

April through August 2020. (Hilke Dec. at ¶ 19).

         34.       Additionally, § 6.1(a)(vii) of the Loan Agreement provides that the Debtor may not

“incur any debt, secured or unsecured, direct or contingent” other than the Secured Noteholder

Loan or Permitted Debt. Neither the SBA Loan, nor the PPP Loan fall within the Loan

Agreement’s definition of Permitted Debt. The Debtor did not obtain the Secured Noteholder’s

consent prior to entering into the SBA Loan or PPP Loan. Therefore, the Debtor breached §

6.1(a)(vii) of the Loan Agreement by entering into the SBA Loan and PPP Loan without obtaining

the Secured Noteholder’s written consent. (Hilke Dec. at ¶ 20).

         35.       In addition to the aforementioned defaults, the Debtor made substantial improper

pre-petition transfers to affiliates in express violation of its obligations under the Loan Agreement.

The Secured Noteholder did not learn of these improper transfer until after the Petition Date.

(Hilke Dec. at ¶ 21).

         36.       For example, § 6.19(a)(xii) of the Loan Agreement prohibits the Debtor from

loaning moneys to affiliates. However, according to the Statement of Financial Affairs filed by

the Debtor in this case, within the ninety-day period prior to the Petition Date, and at a time it was

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 9 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 10 of 29




in payment default to the Secured Noteholder, the Debtor loaned $49,047.00 to an affiliate of

the Debtor (Keivan’s Development & Construction) for the construction of a hotel owned by a

non-debtor entity. See Debtor’s Statement of Financial Affairs [Dkt. No. 41 at p. 26].5 Between

October 2019 and February 2020, the Debtor loaned an additional $115,000 to the same affiliated

entity, again for purpose of constructing a hotel owned by a non-debtor entity. [Dkt. No. 73 at p.

3].

         37.       Furthermore. § 6.19(a)(v) of the Loan Agreement prohibits the Debtor from making

“any investment” in another entity, and § 6.19(a)(ii) prohibits the Debtor from acquiring or owning

any assets other than its interest in the Real Property and “such incidental Personal Property as

may be necessary for the ownership and operation of the [Real] Property.” The Debtor breached


5
          A copy of the Debtor’s Statement of Financial Affairs and amendments [Dkt. Nos. 41, 72, 102] are annexed
hereto as Exhibit 13. The Debtor subsequently amended its Statement of Financial Affairs to change its position and
the debtor now asserts that the transfers of such funds by the Debtor to its affiliate were not loans. However, this
position is wholly inconsistent with the testimony of the Debtor’s principal at the 341 Meeting in this case. See 341
Tr. at p. 43 (“MR. ZABARAUSKAS: SO you loaned – okay. You loaned the money to Keivans Development and
Construction? MR. MOUSAVI: That’s correct. Yes sir. Which is going to pay back us next three months. Pay
start in December.”) Based upon information and belief, these affiliate loans have not been repaid.

         At the 341 Meeting, Mr. Mousavi also originally testified that the funds that were loaned by the Debtor to
Keivans Development and Construction were funds loaned to the Debtor by the SBA. See 341 Tr. At 42 (“So for
that reason, I borrow money from the company. Which is the – SBA Loan to pay them a portion of the money. “)
Apparently realizing the potential adverse legal ramifications of using proceeds from an SBA Loan to fund
construction for a non-borrower entity’s hotel, Mr. Mousavi quickly attempted to back-track from that position at
the 341 Meeting when he testified:

         MR: ZABARAUSKAS: Okay. So wait a minute – so these payments – these monies, the 36,000 and
         change and 12,560, those were monies you received from the SBA Loan?
         MR BEN MOUSAVI: No, no, no, no, no, no.
         MR. ZABARAUSKAS: Okay.
         MR. BEN MOUSAVI: That’s the money I received from the loan and able to use that to pay that – that
         balance I do have with those companies.
         MR. ZABARAUSKAS: So wait a minute. So you got the money from the SBA.
         MR. WENTWORTH: Let me – let me –
         MR. ZABARAUSKAS: Did you use the money that you got from the SBA to make these two payments?
         MR. BEN MOUSAVI: No. It’s – It’s not – I use the SBA loan because the money go to the corporation.
         MR. ZABARAUSKAS: Right.
         MR. BEN MOUSAVI: I use corporation money to pay that bill. The loan – it was a loan.

(341 Meeting Tr. At p. 42-43.)

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 10 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 11 of 29




§§ 6.19(v) and 6.19(a)(ii) of the Loan Agreement by investing $1,500,000 in two affiliated entities

which owns their own hotels. See Amended Schedules [Dkt. No. 72], a copy of which is annexed

hereto as Exhibit 15, at p. 3.6

         38.       On July 8, 2020, the Secured Noteholder sent a notice of default (the “Notice of

Default) pursuant to the Debtor pursuant to the terms of the Loan Agreement. A copy of the Notice

of Default is annexed hereto as Exhibit 14. (Hilke Dec. at ¶ 24).

                       The Debtors’ Post-Petition Performance And Projections

         39.       The Debtor’s post-petition operations have been insufficient to pay operating

expenses, debt service, real estate taxes and insurance reserves. (Hilke Dec. at ¶ 25).

         40.       The Debtor refused to provide for the payment of adequate protection to the

Secured Noteholder, or for the payment of taxes and insurance reserves in connection with the

initial cash collateral order entered in this case, which governed the four month period from

September 1, 2020 through December 31, 2020. [Dkt. No. 50]. (Hilke Dec. at ¶ 26)

         41.       Thus, while the Debtors’ monthly operating reports purport to show positive net

income of $10,573.84, $30,292.73 and $29,027.97 for September, October and November 2020

[Dkt. No. 111 at p. 7], net income for each of those months would have been negative had the

Debtor been required to pay debt service and tax and insurance reserves.7 (Hilke Dec. at ¶ 27).

         42.       Moreover, the Debtor’s monthly operating report for December 2020 shows that

the posted a loss of $32,538.96, again, without even taking into account debt service and tax and

insurance reserves. [Dkt. No. 111 at p. 7]. (Hilke Dec. at ¶ 28).8


6
        The Debtor’s Amended Schedules of Assets do not explain what interest the Debtor received for this
$1,500,000 investment. See Amended Schedules of Assets [Dkt. No. 72] at p. 3.
7
        In December 2020, the parties submitted an Amended Agreed Cash Collateral Order, which was entered by
the Court. This order requires the Debtor to transfer all cash in its debtor-in-possession account in excess of
$125,000 at the end of the month to the Secured Noteholder. [Dkt. No. 95 at ¶ 3].
8
        A copy of the Debtor’s monthly operating report for December is annexed hereto as Exhibit 17.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 11 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 12 of 29




         43.       The Debtor’s budget under the Amended Agreed Cash Collateral Order projects

negative cash flow of $28,417 in January 2021 and positive cash flow of only $1,656 in February

2021, each without taking into account debt service, and real estate and insurance reserves. [Dkt.

No. 95 at p. 4].9

         44.       Indeed, the Debtor’s own financial projections, which are attached to its

Disclosure Statement (as hereafter defined), show that the Debtor expects to be operating at

a negative cash flow for six of the first seven month under its Plan. [Dkt. No. 106-3 at p. 1].

                                             The Debtor’s Plan

         45.       On January 15, 2021, the Debtor filed its plan of reorganization (the “Plan”) [Dkt.

No. 105] and disclosure statement (the “Disclosure Statement”) [Dkt. No. 106]. A copy of the

Plan is annexed hereto as Exhibit 9. A copy of the Disclosure Statement is annexed hereto as

Exhibit 10.

         46.       On January 19, 2021, the Court entered an order conditionally approving the

Disclosure Statement, and scheduling a combined hearing on March 3, 2021 with respect to final

approval of the Disclosure Statement and confirmation of the Plan. [Dkt. No. 108].

         47.       The Plan contains five classes of claims, consisting of: (i) Ad Valorem Tax Claims,

which were paid in full pursuant to the Amended Agreed Cash Collateral Order [Dkt. No. 95 at ¶

4; Hilke Dec. at ¶ 27, fn 2]; (ii) the Secured Noteholder’s Claim, which is impaired; (iii) the SBA

Claim, which is unimpaired; (iv) Hilton’s cure claim arising from the Debtor’s assumption of the

Franchise Agreement, which under Fifth Circuit authority is an administrative claim and not

entitled to vote on the Plan; and (v) general unsecured claims, of which there are none.




9
         A copy of the Amended Agreed Cash Collateral order is annexed hereto as Exhibit 16.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 12 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 13 of 29




         48.       With respect to the Secured Noteholder, the Plan provides that: (i) the Secured

Noteholder’s claim will be fixed at $7,692,755.69 (as opposed to $8,919,307.66 as set forth in the

Proof of Claim) plus post-petition interest at the non-default contract rate plus reasonable legal

fees and expenses minus payments received by the Secured Noteholder post-petition; (ii) the

Secured Noteholder’s claim will be amortized over a thirty-year period (as opposed to a twenty

year period as provided in the Loan Agreement); (iii) the Secured Noteholder will receive monthly

payments with a balloon payment of approximately $7,418,000 due on August 1, 2023; (iv) the

Secured Noteholder is required to turnover to the Debtor all funds in the Reserve Replacement

Account which are in excess of $200,000; and (v) the Secured Noteholder’s Guaranty Action is

stayed until such time that the Debtor defaults under the Plan, and fails to cure such default. (Plan

at § 4.4).

         49.       The Secured Noteholder opposes the Plan and will be voting to reject the Plan, as

well as any other plan filed by the Debtor in this case.

         50.       Additionally, as set forth in more detail below, the Plan is not confirmable over the

Secured Noteholder’s objection for a variety of reasons, including that:

                   (i) the Debtor cannot obtain an impaired accepting class of claim to vote in favor
                   of the Plan as required by § 1129(a)(10) of the Bankruptcy Code;

                   (ii) the Plan’s requirement that the Secured Noteholder turnover funds from
                   the Replacement Reserve Account to the Debtor is impermissible; and

                   (iii) the Plan is not feasible.10




10
         The Secured Noteholder submits that there are additional reasons why the Plan cannot be confirmed, which
will be set forth in its objection to confirmation of the Plan, including that the Plan contains an improper post-
confirmation stay of the Secured Noteholder’s Guaranty Action against the Debtor’s principal. See Plan at § 11.6.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 13 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 14 of 29




                                         The Lift Stay Motion

         51.       On January 25, 2021, the Secured Noteholder filed the instant motion seeking relief

from the automatic stay.

                            The Court Should Vacate The Automatic Stay
                                  As To The Secured Noteholder

         52.       Section 362(d) of the Bankruptcy Code provides in pertinent part:

                   On request of a party in interest and after notice and a hearing, the
                   court shall grant relief from the stay provided under subsection (a)
                   of this section, such as by terminating, annulling or modifying or
                   conditioning such stay –

                   (1)     for cause, including the lack of adequate protection of an
                           interest in property of such party in interest;

                   (2)     with respect to a stay of an act against property under
                           subsection (a) of this section if –

                           (A)    the debtor does not have equity in such property; and

                           (B)    such property is not necessary to an effective
                                  reorganization.

         53.       Pursuant to § 362(g) of the Bankruptcy Code, the debtor bears the burden of

establishing that: (i) cause does not exist for relief from stay under § 362(d)(1); and (ii) property

is necessary for an effective reorganization. The movant bears the burden of establishing a lack

of equity in the Property. See, e.g., In re Hallwood Energy, L.P., 2009 WL 1917418 at *4 (Banker.

N.D. Tex. 2009); In re Northwest Timberline Enterprises, Inc., 348 B.R. 412, 430 (Banker. N.D.

Tex. 2006).

         54.       In the instant case, relief from the automatic stay is proper under both § 362(d)(1)

and § 362(d)(2) of the Bankruptcy Code.




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 14 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 15 of 29




                      The Court Should Grant The Secured Noteholder Relief
                    From The Automatic Stay Under Bankruptcy Code 362(d)(2)

         55.       Relief from the automatic stay under Bankruptcy Code § 362(d)(2) is appropriate

in this case because the Debtor lacks equity in the Secured Noteholder’s collateral (the

“Collateral”), and the Collateral is not necessary for an effective reorganization.

                 The Debtor Lacks Equity In The Secured Noteholder’s Collateral

         56.       For the purposes of § 362(d)(2)(A), “equity” refers to the difference between the

value of the subject property and the encumbrances upon it. In re Sutton, 904 F.2d 327, 329

(5th Cir. 1990).

         57.       As set forth above, the value of the Secured Noteholder’s Collateral is $8,350,000,

consisting of: (i) the Real Property ($7,300,000); (ii) the FFE ($900,000), and Debtor’s Cash

(approximately $125,000). See Appraisal.

         58.       The amount of liens on such assets as of the Petition Date were $9,119,475.16,

consisting of the Secured Noteholder’s claim ($8,919,307.66 set forth in the Proof of Claim plus

$50,167.50 in post-petition legal fees and expenses and servicing fees) and the SBA Loan

($150,000).

         59.       Therefore, the Debtor lacks equity in the Collateral because the amount of liens on

the Collateral exceeds the value of the Collateral.

                                 The Secured Noteholder’s Collateral,
                           Is Not Necessary For An Effective Reorganization

         60.       In order to establish that property is necessary for an effective reorganization for

purposes of § 362(d)(2)(B) of the Bankruptcy Code, “courts usually require the debtor to do more

than manifest unsubstantiated hopes for a successful reorganization.” In re Canal Place, L.P.,

921 F.2d 569, 577 (5th Cir. 1991) quoting United Sav. Ass’n of Tex. v. Timber of Inwood Forest

Assocs., Ltd., 808 F.3d 363, 370 (5th Cir. 1987) (en banc) aff’d 484 U.S. 365, 108 S. Ct. 626
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 15 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 16 of 29




(1988); In re Hallwood Energy, L.P., 2009 WL 1917418 at *3 (Bankr. N.D. Tex. 2009) “However

honest in its efforts it may be, and however sincere the motives, the [Court] is not bound to clog

its dockets with visionary or impractical schemes for resuscitation.” In re Northwest Timberline

Enterprises, Inc., 412 B.R. 348, 430 (Bankr. N.D. Tex. 2006).

         61.       The debtor must show a reorganization “that is in prospect. This means … that

there must be ‘a reasonable possibility of a successful reorganization within a reasonable time.’”

United Sav. Ass’n of Tex. v. Timber of Inwood Forest Assocs., Ltd., 484 U.S. 365, 375-376,

108 S. Ct. 626 (1988). “If market conditions are such that an effective plan of reorganization

cannot be developed that is fair and equitable to dissenting creditors [a secured creditor] is entitled

to foreclose on its liens.” In re D&F Construction, Inc., 865 F.2d 673, 676 (5th Cir. 1989).

                   1.      The Debtor Cannot Obtain An Impaired Class Of Claims
                           To Accept Its Plan As Required By Bankruptcy Code § 1129(a)(10)

         62.       The Debtor cannot reorganize in this case because it cannot satisfy Bankruptcy

Code § 1129(a)(10)’s requirement that a plan of reorganization be accepted by at least one

impaired class of claims, not including the votes of insiders. 11 U.S.C. § 1129(a)(10). The case

law is clear that without an impaired accepting class of claims, a debtor is unable to satisfy its

burden of establishing that property is necessary for an effective reorganization, as required by

Bankruptcy Code § 362(d)(2)(B). See, e.g., In re Northwest Timberline Enterprises, Inc., 348 B.R.

at 436 (holding that no reasonable prospect of reorganization where “the Court sees no way that

the Debtor… could ever have a legitimate impaired accepting class of creditors to go to cram

down.”).

         63.       In the instant case the Plan states that it contains four impaired classes of claims:

(i) Class 1, consisting of Ad Valorem Tax Claims; (ii) Class 2, consisting of the Secured



SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 16 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 17 of 29




Noteholders claim; (iii) Class 4, consisting of Hilton’s cure claim under the Franchise Agreement;

and (iv) Class 5, consisting of general unsecured claims.

         64.       Class 1 cannot be an impaired accepting class because the only Ad Valorem Tax

Claim were the real estate taxes on the Real Property, which were paid by the Secured Noteholder

pursuant to the terms of the Amended Agreed Cash Collateral Order. (Hilke Dec. at ¶ 27, fn 2).

         65.       Class 2 is the Secured Noteholder’s claim, and the Secured Noteholder will not

accept the Plan, or any other plan filed by the Debtor. (Hilke Dec. at ¶ 33).

         66.       Class 4, consisting of Hilton’s cure claim in connection with the Franchise

Agreement, cannot as a matter of law be an impaired accepting class of claims within the meaning

of Bankruptcy Code § 1129(a)(10) because the Fifth Circuit has held that claims pursuant to

contracts that are being assumed are administrative in nature and therefore are ineligible to vote to

accept or reject a plan.

         67.       In In re Greystone, 995 F.2d 1274, 1281 (5th Cir. 1991), in addressing a class of

claim under leases, (whose requirement for assumption or rejection under § 365 is identical to the

treatment of executory contracts), held:

                   A debtor in Chapter 11 must either assume or reject its leases with third
                   parties. 11 U.S.C. § 365. If the debtor does neither, the leases continue in
                   effect and the lessees have no provable claim against the bankruptcy estate.
                   See Matter of Whitcomb & Keller Mortgage Co., 715 F.2d 375, 378–79 (7th
                   Cir.1983); In re Cochise College Park, Inc., 703 F.2d 1339, 1352 (9th
                   Cir.1983). Under the Code, only creditors are entitled to vote on a plan of
                   reorganization. See 11 U.S.C. § 1126(c). A party to a lease is considered a
                   “creditor” who is allowed to vote, 11 U.S.C. § 1126(c), only when the party
                   has a claim against the estate that arises from rejection of a lease. In re
                   Perdido Motel Group, Inc., 101 B.R. 289, 293–94 (Bankr.N.D.Ala.1989).
                   If, however, the debtor expressly assumes a lease, the lessee has no
                   “claim” against the debtor under § 1126(a). See 11 U.S.C. §§ 365(g),
                   502(g). The rights created by assumption of the lease constitute a
                   post-petition administrative claim under section 503(b)(1)(A) of the
                   Code. LJC Corp. v. Boyle, 768 F.2d 1489, 1494 n. 6 (D.C.Cir.1985). The
                   holder of such a claim is not entitled to vote on a plan of reorganization.

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 17 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 18 of 29




                   11 U.S.C. § 1126(a); In re Distrigas Corp., 66 B.R. 382, 385–86
                   (Bankr.D.Mass.1986). Here, Greystone never rejected its leases with the
                   tenants. There is thus no support for the assertion that the tenants’ “claims”
                   entitled them to vote on Greystone’s Plan.11

(emphasis supplied). See also In re Bakarat, 99 F.3d 1520, 1528 (9th Cir. 1520, 1528 (9th

1996)( “The obligations assumed by the debtor under the continued leases constitute post-

petition administrative claims under § 503(b)503(b)(1)(A).”)

         68.       In the instant case, since the Plan provides for the Debtor’s assumption of the

Franchise Agreement, Hilton’s cure claim under such agreement is an administrative expense

claim under § 503 of the Bankruptcy Code and therefore ineligible to vote on the Plan.

Accordingly, Hilton’s cure claim cannot constitute an impaired accepting class of claims under §

1129(a)(10).

         69.       Finally, Class 5, allegedly consisting of unsecured claims, cannot constitute an

impaired accepting class of claims. No general unsecured claims were filed by the bar date in this

case. The only general unsecured claim listed in the Debtor’s schedules of liabilities is a

$151,635.00 claim of Allegiance arising from the PPP Loan. However, the PPP Loan is subject

to full forgiveness under the PPP Loan Program.

         70.       According to Debtor’s counsel, Allegiance sent a communication to the Debtor

stating: “We are pleased to inform you that the SBA has approved your PPP forgiveness

application, but you have a partial balance of ($10,000) remaining that was not forgiven, due to

the SBA’s deduction of your EIDL advance from your loan forgiveness amount.” See January 20,

2021 email from Debtor’s counsel, a copy of which is annexed hereto as Exhibit 11.


11
          This is also consistent with Bankruptcy Cope § 1123(a)(1) which provides that a plan shall “designate
classes of claims, other than claims specified in section 507(a)(2), 507(a)(3), or 507(a)(8) of this title.”
(emphasis supplied). See In re Distrigas Corp., 66 B.R. 382, 385 *Bank. D. Mass. 1986)(“Congress never intended
administrative clams to vote on the plan and illustrated that intent by specifically excluding adminstrative claims as
constituting a class.”)
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 18 OF 28
516952.000434 24551590.3
         Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 19 of 29




          71.      However, on December 27, 2020, the Economic Aid to Hard-Hit Small Businesses,

Nonprofits and Venues Act was signed into law (the “Economic Aid Act”). The Economic Aid

Act repealed the exception of EIDL Advances from loan forgiveness under the PPP Loan Program,

and the $10,000 EIDL is now fully forgiven.

          72.      This legal point is acknowledged in a January 8, 2021 SBA Procedural Notice

which states:

                   Section 1110(e)(6) of the Coronavirus Aid Relief, and Economic Security
                   Act (CARES Act) required SBA to deduct the amount of any Economic
                   Injury Disaster Loan (EIDL) Advance received by a PPP borrower from the
                   PPP loan forgiveness payment remitted by the SBA to the PPP lender. On
                   October 2, 2020, SBA began remitting forgiveness payments to PPP lender,
                   with the required EIDL Advance deductions. On December 27, 2020, the
                   President signed the Economic Aid to Hard-Hit Small Businesses,
                   Nonprofits and Venues Act (Economic Aid Act), which repealed Section
                   1110(e)(6) of the Cares Act.12
                                                      …
                   For those loans where SBA remitted a forgiveness payment to a PPP
                   lender that was reduced by an EIDL Advance, SBA will automatically
                   remit a reconciliation payment to the PPP lender for the previously
                   deducted EIDL Advance amount, plus interest through the remittance
                   date.

See SBA Procedural Notice, a copy of which is annexed hereto as Exhibit 12. (emphasis

supplied).

          73.      As a result, Allegiance does not hold a general unsecured claim in this case, and

there exist no general unsecured creditors that could vote in Class 5. 15 U.S.C. §

9005(c)(1)(“Amounts which have been forgiven under this section shall be considered canceled

indebtedness by a lender authorized under section 636(a) of this title.”)

          74.      Accordingly, the Plan cannot be confirmed because there is no impaired class of

claims to vote in favor of the Plan.



12
     See Section 333 of the Economic Aid Act.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 19 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 20 of 29




                   2.      The Plan Is Not Confirmable Because The Secured Noteholder
                           Can Not Be Required To Turn Over Funds From The
                           Replacement Reserve Account To The Debtor For Its Use Under
                           The Plan

          75.      The Plan also cannot be confirmed because it does not comply with the applicable

provisions of the Bankruptcy Code as required by Bankruptcy Code § 1129(a)(1). The Plan

improperly seeks to require the Secured Noteholder to turn over in excess of $450,000 held in the

Replacement Reserve Account to the Debtor to funds operations or make payments under the

Plan.13

          76.      In In re Square 67 Ltd. Partnership, 2012 WL 5842672 at (Bankr. N.D. Tex. 2012),

the Court stated:

                   “[t]he general rule regrading estate property is that the estate is entitled to
                   the same rights that the debtor held prior to the filing of the bankruptcy.”
                   See In re Dolphin Titan Int’l, Inc., 93 B.R. 508, 512 (Bankr. S.D. Tex.
                   1988)(citing Bank of Marin v. England, 385 U.S. 99, 87 S. Ct. 274, 17
                   L.Ed.2ed (1966)). It follows that if a debtor, such as the Debtor in this case,
                   lacks the right to possess or use property at the commencement of a case,
                   then the debtor cannot use a turnover action to create such rights. See In re
                   Lauria, 243 B.R. 705, 709 (Bankr. N.D. Ill. 2000).

          77.      In the Square 67 case, the Court held that the debtor was not entitled to a turnover

of reserves held by its lender because “[b]ased upon the terms agreed to by the parties, the Debtor

did not have the right to control the reserves funds when the bankruptcy case was filed.” Id.

          78.      Other courts have similarly denied a debtor or trustee’s request for the turnover of

reserve accounts which the Debtor did not have a right to access prior to its bankruptcy filing. In

re Dolphin Titan Int’l, 93 B.R. 508, 512 (Bankr. S.D. Tex. 1988)(holding that Debtor was not

entitled to turnover of funds where debtor only had a contingent right to excess funds in the future);



13
  The Plan requires the Secured Noteholder to turn over all funds in the Replacement Reserve Account in excess of
$200,000. (Plan at § 4.4; As of January 19, 2021, there was $653,454.42 in the Replacement Reserve Account.
(Hilke Dec. at ¶ 17).
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 20 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 21 of 29




In re Amco Products, Inc., 50 B.R. 723, 725 (W.D. Mo. 1983)(holding that trustee was not entitled

to funds in a reserve account which the debtor had no right to access prior to bankruptcy filing).

         79.       In the instant case, the Debtor had no right to access the Replacement Reserve

Account prior to the Petition Date. The funds in the Replacement Reserve Account may only be

used for Replacements as defined in the Loan Agreement. (Loan Agreement at § 9.2). The Debtor

has no right to the funds in the Replacement Reserve Account until the Loan is paid in full. (Loan

Agreement at § 9.2(c), § 9.8(c)).14

         80.       Additionally, § 553 of the Bankruptcy Code prohibits a plan from impairing a

creditor’s right to set-off. See Bankruptcy Code § 553(a)(“Except as otherwise provided in this

section and in sections 362 and 363 of this title, this title does not affect the right of a creditor to

offset a mutual debt owing by such creditor to the debtor that arose before the commencement of

the case under this title against a claim of such creditor against the debtor that arose before the

commencement of the case”). See also In re Ronnie Dowdy, Inc., 314 B.R. 182 (Bankr E.D. Ark.

2004)(noting that Chapter 11 plan could not affect creditor’s setoff right)




14
         Loan Agreement § 9.2(c) provides:

                   All sums on deposit in the Replacement Reserve Account shall be disbursed to Borrower
                   upon the earliest to occur of; (i) payment in full of the Debtor or (ii) the release of the Lien
                   of the Mortgager and all related obligations in accordance with the terms of this Agreement
                   and the other Loan Documents, provided no Event of Default is then continuing,

         Section 9.8(c) of the Loan Agreement provides, in part:

                   Borrower shall have no right of withdrawal from the Reserve Accounts or any other right
                   or power with respect to the Reserve Accounts or any or all of the Reserve Funds now or
                   hereafter deposited in the Reserve Accounts, except as expressly provided in this
                   Agreement.

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 21 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 22 of 29




         81.       In the instant case, § 9.8(b) of the Loan Agreement provides that the Secured

Noteholder has a first priority security interest in the funds in the Replacement Reserve Account.

(Loan Agreement at § 9.8(b)).15

         82.       Section 9.8(f) of the Loan Agreement and § 8.2(j) of the Leasehold Deed of Trust

give the Secured Lender, in the event of default, the right to set-off against any reserves that it is

holding. See Loan Agreement at § 9.8(f)(in event of default “Lender may use and disburse the

Reserve Funds” for, inter alia, repayment of the Loan, reimbursement of the Secured Noteholder

“for all losses, fees, costs and expenses (including without limitation reasonable legal fees),”

payment of any amount expended in exercising its rights and remedies, payment of any amount as

required or permitted by the Loan Agreement or any other purpose provided under the Loan

Agreement.”) See also Leasehold Deed of Trust at § 8.1(j)(upon event of default, Secured

Noteholder may “apply any sums then deposited or held in escrow or otherwise by or on behalf of

the Lender in accordance with the terms of the Loan Agreement, this Security Agreement or any

other Loan Document…”)

         83.       Therefore, the Plan’s requirement that the Secured Noteholder turnover funds from

the Replacement Reserve Account to the Debtor impermissibly impairs the Secured Noteholder’s

set-off rights under Bankruptcy Code § 553 and its security interest in the funds in the Replacement

Reserve Account. As a result, the Plan does not comply “with the applicable provisions of title




15
         Section 9.8(b) of the Loan Agreement provides, in part:

                   Borrower grants to Lender a first-priority perfected security interest in, and assigns and
                   pledges to Lender, each of the Reserve Accounts and any all Reserve Funds now or
                   hereafter deposited in the Reserve Accounts as additional security for payment of the Debt,
                   Unless expended or applied in accordance herewith, the Reserve Accounts and the Reserve
                   Funds shall constitute additional security for the Debt. The provisions of this Section 9.8
                   are intended to give Lender “control” of the Reserve Accounts within the meaning of the
                   U.C.C.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 22 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 23 of 29




11” as required for plan confirmation under Bankruptcy Code § 1129(a)(1), and the Plan cannot

be confirmed.

         3.        The Debtor Can Not Propose A Feasible Plan

         84.       The Debtor also cannot propose a plan which satisfies the feasibility requirement

for confirmation under Bankruptcy Code § 1129(11). “The feasibility test contemplates the

probability of actual performance of the provisions of the plan, and whether things can be done as

a practical matter under the facts. See, e.g., In re M & S Assocs., 138 B.R. 845, 849 (Bankr. W.D.

Tex. 1992).

         85.       As noted by the Fifth Circuit:

                   When operating revenues fund a plan, a debtor’s past and present financial
                   records are probative of the plan’s feasibility. In re Hobbie-Diamond Cattle
                   Co., 89 B.R, 856, 858 (Bankr. D. Mont. 1988)… Speculative, conjectural
                   or unrealistic projections by Debtor cannot support Debtor’s production of
                   future performance. In re Merrimack Valley Oil Co., Inc., 32 B.R. 485, 488
                   (Bankr. D. Mass. 1983)

         86.       Additionally, “the proponent must prove that the debtor will have available credit

and the ability to meet capital expenditures.” In re M&S Assocs., 138 B.R. 849 (Bankr. W.D>

Tex. 1992).

         87.       During this bankruptcy case, the Debtors have generated insufficient cash flow to

pay debt service, and real estate tax and insurance reserves.

         88.       Moreover, the financial projections contained in the Debtor’s own Disclosure

Statement (as hereafter defined) show the Debtor operating at a negative cash flow for six of the

first seven months under its Plan. In other words, the Debtor projects that it will lack sufficient

revenues to pay operating expenses and make payments under the Plan.

         89.       While the Debtor’s revenues for November and December 2020 were $94,354 and

$77,879, respectively [Dkt. No. 111 at p. 1], the Debtor’s revenue projections for May through

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 23 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 24 of 29




November of this year inexplicably show revenues of $130,000 in March to $210,000 in November

[Dkt. No. 106-3 at p. 1]. And, the Debtor’s projections show that this alleged increased income

will still be insufficient to support the payment of operating expenses, debt service and taxes and

insurance reserves under the Plan for six of the first seven months following confirmation of the

Plan. Thus, based upon the Debtor’s own operating reports and projections, the Plan is not feasible.

         90.       Additionally, the Plan requires the Debtor to pay an approximately $7,418,000

balloon payment to the Secured Noteholder on August 1, 2023. (Hilke Dec. at ¶ 32).

         91.       As part of its burden to establish feasibility of its Plan, the Debtor must demonstrate

how it will be able to make the balloon payment. However, the Debtor’s Disclosure Statement

contains no evidence as to how the Debtor would be able to make the substantial balloon payment

due to the Secured Noteholder under the Plan approximately two and half years from now.

         92.       Accordingly, the Debtor cannot propose a feasible, confirmable plan of

reorganization.

         93.       The Debtors are unable to establish a reasonable likelihood of a successful

reorganization in this case within the meaning of Bankruptcy Code § 362(d)(2)(B). Therefore, the

Secured Noteholder should be granted relief from the automatic stay under Bankruptcy Code §

362(d)(2).

            Cause Exists For Granting The Secured Noteholder Relief From The Automatic
                              Stay Under Bankruptcy Code § 362(d)(1)

         94.       Relief from the automatic stay should also be granted for “cause” under Bankruptcy

Code § 362(d)(1). Because the term “cause” is undefined in the Bankruptcy Code, courts must

determine cause on a case-by-case basis based upon the totality of the circumstances.

In re Reitnauer, 152 F.3d 341, 343 & fn 4 (5th Cir. 1998); In re WGMJR, Inc., 435 B.R. 423, 432

(Bankr. S.D. Tex. 2010).

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 24 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 25 of 29




         95.       Courts have found cause for granting stay relief where the debtor is unable to

effectuate a plan. See, e.g., In re Edwards, 2019 WL 1458872, at *1 (Bankr. D. Conn. 2019)

(lifting the automatic stay under 362(d)(1) and (4) for, inter alia, proposing a patently

unconfirmable plan); In re MDM Golf of Gillette Ridge, LLC, 2014 WL 7359077, at *7 (Bankr.

D. Conn. Dec. 23, 2014) (lifting the automatic stay under 362(d)(1) and 362(d)(3) because the

debtor’s plan was not feasible or confirmable).

         96.       As set forth above, the Plan is not confirmable. Accordingly, cause also exists

under Bankruptcy Code § 362(d)(1) to grant the Secured Noteholder relief from the automatic stay.

               Grounds Exist To Waive Bankruptcy Rule 4001(A)(3) Fourteen Days
                      Stay Upon Entry Of An Order Granting Stay Relief

         97.       Bankruptcy Rule 4001(a)(3) provides that “unless the court orders otherwise” an

order granting a movant relief from the automatic stay is stayed for a period of 14 days after entry

of the order. In light of the facts set forth above, the Court should waive Bankruptcy Rule

4001(a)(3)’s 14 day stay.

         WHEREFORE, the Court should grant the Motion and enter an order in the form annexed

hereto, vacating the automatic stay with respect to the Secured Noteholder to allow it to foreclose

on its Collateral, and to seek the appointment of a receiver in a state or federal court action.




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 25 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 26 of 29




DATED: January 25, 2021               Respectfully submitted,

                                      THOMPSON & KNIGHT LLP

                                             /s/ Bruce J. Zabarauskas
                                             Bruce J. Zabarauskas
                                             Texas Bar No. 24095654

                                      1722 Routh Street, Suite 1500
                                      Dallas, Texas 75201
                                      Telephone: 214-969-1700
                                      E-mail: bruce.zabarauskas@tklaw.com

                                      Attorneys for U.S. Bank, National Association as
                                      Trustee for the Benefit of Registered Holders of
                                      Morgan Stanley Bank of America Merrill Lynch
                                      Trust    2013-C12,      Commercial       Mortgage
                                      Pass-Through Certificates Series 2013 C-12




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 26 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 27 of 29




                 CERTIFICATION PURSUANT TO LOCAL RULE 4001-1(a)(1)

         On January 22, 2021, undersigned counsel for the Secured Noteholder spoke to Debtor’s

counsel Timothy Wentworth concerning the Secured Noteholder’s intent to such relief from the

automatic stay. Mr. Wentworth indicated that the Debtor opposed such relief.

                                                   /s/ Bruce J. Zabarauskas
                                                   Bruce J. Zabarauskas




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 27 OF 28
516952.000434 24551590.3
        Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 28 of 29




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 25, 2021, a true and correct copy of the foregoing has been
served: (i) on all parties entitled to service via this Court’s Case Management/Electronic Case
Filing System (“CM/ECF”); (ii) by first class mail on all parties listed on the attached service list;
and (iii) by Federal Express upon the Debtor and its counsel at the following addresses: (a) Keivans
Hospitality, Inc., Attn: Ben Mousavi, President, 22055 Katy Freeway, Katy, Texas 77450-1739;
(ii) Keiv Hospitality, LLC, Attn: Ben Mousavi, President, 22055 Katy Freeway, Houston, Texas
77450-1739; and (iii) Timothy Wentworth, Esq., Okin Adams LLP, 1113 Vine Street, Suite 240,
Houston, TX 77002-1044.


                                                      /s/ Bruce J. Zabarauskas
                                                      Bruce J. Zabarauskas




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIVANS HOSPITALITY, INC. – PAGE 28 OF 28
516952.000434 24551590.3
                     Case 20-34408 Document 117 Filed in TXSB on 01/25/21 Page 29 of 29


Keivans Hospitality Inc.                 Linebarger Goggan Blair & Sampson LLP           Keiv Hospitality LLC
Att: Ben Mousavi, President              C/O John P. Dillman                             Att: Ben Mousavi, President
                                         PO Box 3064
22055 Katy Freeway                       Houston, TX 77253-3064
                                                                                         22055 Katy Freeway
Houston, TX 77450-1739                                                                   Houston, TX 77450-1739

Allegiance Bank                          Texas Comptroller of Public Accounts, Revenue   Chad W. Cowan
                                         Christopher S. Murphy                           U.S. Attorney’s Office
PO Box 41314                             c/o Sherri Simpson, Paralegal                   1000 Louisiana St. Suite 2300
Houston, TX 77241-1314                   PO Box 12548                                    Houston, TX 77002
                                         Austin, TX 78711-2548


Harris County Tax Assessor               Ben Mousavi                                     Texas Secretary of State
PO Box 4663                              2314 Colby Lodge Drive                          PO Box 13697
Houston, TX 77210                        Katy, TX 77450-7508                             Austin, TX 78711



Guaranty Bank & Trust                    United States Attorney General                  Small Business Administration
c/o Glen Patrick                         950 Pennsylvania Ave. NW                        Office of Disaster Assistance
McNally & Patrick, LLP                   Washington, DC 20530                            14925 Kingsport Road
100 E. Ferguson, Ste 400                                                                 Fort Worth, TX 76155
Tyler TX 75702-5758

Hilton Worldwide, Inc.                   Harris County et al.                            Hilton Worldwide
c/o David Trausch                        c/o Tara L. Grundemeier                         4649 Paysphere Circle
Haynes and Boone, LLP                    Linebarger Goggan Blair & Sampson LLP           Chicago, IL 60674-0001
1221 McKinney Street, Suite 4000         P.O. Box 3064
Houston, TX 77010-2008                   Houston, TX 77253-3064

Mousavi, LLC                             JPMORGAN CHASE BANK N A                         Internal Revenue Service
22055 Katy Freeway                       BANKRUPTCY MAIL INTAKE TEAM                     PO Box 7346
Katy, TX 77450-1739                      700 KANSAS LANE FLOOR 01                        Philadelphia, PA 19101
                                         MONROE LA 71203-4774


US Trustee                               Timothy L. Wentworth                            Small Business Administration
Office of the US Trustee                 Okin Adams LLP                                  Little Rock Commercial Loan Service Center
515 Rusk Ave                             1113 Vine St., Suite 240                        Office of Financial Program Operations
Ste 3516                                 Houston, TX 77002-1044                          2120 Riverfront Drive
                                                                                         Little Rock, AR 72202
Houston, TX 77002-2604

Melissa A Haselden                       United States Small Business                    Texas Workforce Commission
Hoover Slovacek LLP                      Administration                                  101 E 15th Street
Galleria II Tower                        Att. Jeffrey Hue                                Austin, TX 78778
5051 Westheimer, Suite 1200              8701 S. Gessner Rd., Ste. 1200
Houston, TX 77056-5839                   Houston, TX 77074-2944

Comptroller of Public Accounts           Guaranty Bank & Trust                           Walter J. Cicack
c/o Office of the Attorney General       Att: Joseph M. Rose                             Hawash, Cicack & Gaston
Bankruptcy Collections Division MC-008   P.O. Box 1158                                   3401 Allen Parkway, Suite 200
P.O. Box 12548                           Mount Pleasant, RX 75456-1158                   Houston, TX 77019
Austin, TX 75711-2548
